DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-5 remain pending in the application, wherein none of the claims have been amended. 

Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art is the teachings of Takahashi as outlined in the Non-Final Office Action mailed 27 January 2022.  Applicant has demonstrated where the cooling rate following purification annealing affects the final structure, particularly the BN particles, with comparative examples d3 and d4.  Takahashi does not disclose control of this cooling rate and therefore the resulting steel sheet does not necessarily have the instantly claimed BN particle size and number density.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Terminal Disclaimer
The terminal disclaimer filed on 26 May 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application number 16/962,798 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
In the Non-Final Office Action mailed 27 January 2022, claim 5 was objected to as being a substantial duplicate of claim 1.  Applicant’s arguments, see p. 4, filed 26 May 2022, have distinguished claim 5 from claim 1 (i.e. claim 5 recites “a balance comprising” whereas claim 1 recites “a balance consisting of”).  The objection to claim 5 has been withdrawn.
Applicant’s arguments, see p. 4-7, filed 26 May 2022, with respect to the prior art rejection have been fully considered and are persuasive.  The rejection of claims 1-5 under 35 U.S.C. 102/103 has been withdrawn. 
Applicant has filed a terminal disclaimer which overcomes the non-statutory double patenting rejection over copending U.S. Application No. 16/962,798.
As no other rejections remain pending in the instant application, the non-statutory double patenting rejection over copending U.S. Application No. 17/422,219 is hereby withdrawn as having later filing date than the instant application in accordance with MPEP § 804(I)(B)(1)(b)(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM S HORGER whose telephone number is (571)270-5904. The examiner can normally be reached M-F 9:30 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM S. HORGER/Examiner, Art Unit 1784                                                                                                                                                                                                        

/SETH DUMBRIS/Primary Examiner, Art Unit 1784